Citation Nr: 0602347	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for macular scarring of 
the left eye.

2.  Entitlement to service connection for macular 
degeneration of the left eye, claimed as secondary to 
service-connected amblyopia of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W. F. L.




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for amblyopia of the left 
eye, claimed as a left eye condition, and entitlement to 
service connection for a right eye disability secondary to 
the veteran's claim of service connection for amblyopia of 
the left eye.

On April 13, 2004, a hearing was held in Washington, D. C., 
before C. P. Russell, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

On April 27, 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2005).

This case was before the Board previously in June 2004 when 
the Board granted the veteran's claim of entitlement to 
service connection for amblyopia of the left eye.  The Board 
re-phrased the issue of secondary service connection as 
service connection on a secondary basis for a bilateral eye 
disability and remanded that issue to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development.  The requested development has been completed.

Veterans Law Judge Russell, who conducted the April 13, 2004, 
hearing and who ruled on the veteran's case in June 2004, has 
since retired from the Board.  In a February 8, 2005, letter 
from the Board to the veteran, the veteran was advised of 
that Veterans Law Judge Russell was no longer at the Board 
and was offered the opportunity to have a new hearing before 
a sitting Veterans Law Judge.  The veteran was also advised 
that if he failed to respond to the letter within 30 days, 
the Board would assume that he did not desire a new hearing.  
The veteran did not respond to the letter within 30 days.  
Accordingly, the Board may proceed to consider the veteran's 
appeal.

This case was before the Board most recently in March 2005 
when the Board denied the veteran's claim of service 
connection for his right eye disability and remanded the 
issue of entitlement to service connection for macular 
degeneration and macular scarring of the left eye, claimed as 
secondary to service-connected amblyopia of the left eye.  
That remaining issue has now been rephrased as two issues to 
reflect additional medical information obtained as a result 
of the March 2005 Remand.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran is service connected for amblyopia of the 
left eye.

4.  The veteran has age-related macular degeneration of the 
left eye.

5.  There is no medical evidence relating the veteran's 
macular degeneration of the left eye to any event or injury 
in service or any applicable presumptive period thereafter.

6.  Macular degeneration of the left eye is not proximately 
due to or the result of the veteran's service-connected 
amblyopia of the left eye.

7.  The veteran has macular scarring of the left eye.

8.  A VA physician has related the veteran's macular scarring 
of the left eye to service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for macular 
degeneration of the left eye.  38 U.S.C.A. §§ 1110, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2005).

2.  Service connection is warranted for macular scarring of 
the left eye.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2002 rating 
decision, the RO denied the veteran's July 2001 claim.  Only 
after this rating action was promulgated did VA, on June 30, 
2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statements of the Case (SSOCs), re-adjudicating 
the veteran's claim, were provided to the veteran in November 
2004 and October 2005.  These actions essentially cured the 
error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities or for the veteran's service-connected 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in November 2003 and August 2004, and a 
supplemental medical opinion was obtained in April 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the June 2004 and March 2005 
Remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the service 
medical records, the testimony of the veteran and his 
neighbor W. F. L. (Mr. L.) at an April 2004 hearing before 
the Board, private medical records for treatment of the 
veteran from January 1975 to April 1994, records of VA 
treatment of the veteran from December 1999 to March 2004, 
and reports of VA examinations of the veteran or VA medical 
opinions dated in July 2003, November 2003, May 2004, August 
2004, and April 2005.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
obtained or submitted in this case.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to each of the veteran's claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for a disability may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2005).  Establishing service connection on 
a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that the veteran was diagnosed 
with amblyopia of the left eye while in service.  In a 
November 2004 rating decision by the AMC, service connection 
for amblyopia of the left eye was granted pursuant to a June 
2004 Board decision.

In April 2005 a supplemental VA medical opinion was provided 
by a VA optometrist who had examined the veteran in August 
2004 and who had also previously treated the veteran.  The 
optometrist reviewed the evidence in the claims file and 
provided a medical opinion that the Board finds to be 
thorough, well-reasoned, and highly persuasive.  At the 
veteran's October 1950 pre-induction physical examination, 
the vision in his left eye was noted as 20/20.  The veteran 
entered active service in January 1951.  The veteran later 
complained of headaches and by October 1951 the vision in the 
veteran's left eye was noted to be 20/400.  The diagnosis at 
that time was amblyopia.  By the time the veteran first 
received VA treatment for his eyes, in February 2001, the 
veteran's vision in his left eye was "hand motion" due to 
macular degeneration and macular scarring.

The optometrist discussed possible scenarios for the 
development of the veteran's left eye difficulties.  Based on 
the facts, the examiner opined that it was probable that the 
vision in the veteran's left eye decreased due to something 
that happened while the veteran was on active duty.  He 
opined further that it was at least as likely as not that a 
traumatic macular scar due to an active duty injury was 
responsible for the decreased vision in the veteran's left 
eye.  To the extent that the veteran had macular 
degeneration, it was not likely to be related to the original 
loss of vision in service.  Regarding the veteran's 
progressive age-related macular degeneration, the optometrist 
explained that macular degeneration is a bilateral disease 
and presumable had affected both eyes; however, macular 
scarring occurring with macular degeneration could be 
difficult to distinguish over time from trauma, so separating 
out the original etiology of the left eye vision loss was 
problematic with ophthalmoscopic evaluation alone.

1.  Traumatic macular scarring
In short, the VA optometrist has attributed the veteran's 
loss of vision in his left eye in service to a traumatic 
macular scar.  The evidence contained in the veteran's 
service medical records and is consistent with this 
conclusion.  Accordingly, resolving any doubt in favor of the 
veteran, service connection is warranted for traumatic 
macular scarring of the left eye.  The question of how much 
of the veteran's current loss of vision results from 
traumatic macular scarring rather than from nonservice-
disabilities is not before the Board.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (holding that when it is 
not possible to separate the effects of a service-connected 
condition from those of a non-service-connected condition, 
all such signs and symptoms must be attributed to the 
service-connected condition).

2.  Macular degeneration
There is no medical evidence relating progressive age-related 
macular degeneration of the left eye to any event or injury 
in service or any relevant presumptive period thereafter.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's macular degeneration of the 
left eye is not the result of any event in service.

Further, there is no medical evidence in the record that the 
veteran's macular degeneration of the left eye is caused by 
or aggravated by a service-connected disorder.  The veteran 
is service-connected for amblyopia of the left eye, and the 
Board has determined that service connection is also 
warranted for traumatic scarring of the left eye.  Medical 
opinions obtained in August 2004 and April 2005 have rejected 
such a relationship.  As explained in August 2004, macular 
degeneration is a process related to aging and "it is not 
likely to be related to the service-connected cause of 
decreased vision in the left eye."  There is no medical 
evidence to support the veteran's claim.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection on a secondary basis.

Because there is no competent evidence relating the veteran's 
macular degeneration of the left eye to his military service, 
to his service-connected disability, or to a disability 
incurred during service or any applicable presumptive period 
thereafter, the veteran's claim for service connection must 
fail.  Accordingly, because the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for macular degeneration, the claim must be 
denied.


ORDER

Entitlement to service connection for traumatic macular 
scarring of the left eye is granted.

Entitlement to service connection for age-related macular 
degeneration of the left eye, to include as secondary to any 
service-connected left eye disability, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


